t c memo united_states tax_court manuel julian diaz petitioner v commissioner of internal revenue respondent docket no filed date manuel julian diaz pro_se timothy maher for respondent memorandum findings_of_fact and opinion gerber chief_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after concessions by respondent the sole issue for consideration is whether petitioner qualifies for the earned_income_tax_credit under sec_32 findings_of_fact petitioner resided in miami florida at the time that he filed his petition on date petitioner married eunice pereyra petitioner and his wife had two children a daughter born on date and a son born on date petitioner’s daughter and son lived with petitioner at all times during petitioner’s wife did not have legal resident status in the united_states and did not possess a social_security_number during petitioner’s wife left the united_states for mexico petitioner and his wife did not file a joint federal_income_tax return for petitioner filed electronically a form_1040 u s individual_income_tax_return for on his form_1040 petitioner claimed head_of_household filing_status petitioner remained married throughout and through the trial of this case in date petitioner’s wife did not return to the united_states in the notice_of_deficiency respondent determined that petitioner’s filing_status was married filing separate and unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure disallowed petitioner’s dependent exemptions earned_income_credit and child_tax_credit respondent now concedes that petitioner is entitled to claim head_of_household filing_status and the increased standard_deduction available for that filing_status his claimed dependent exemptions and the child_tax_credit opinion sec_32 allows a refundable earned_income_credit in amounts specified and under conditions specified in that section one of the conditions is that in the case of an individual who is married a joint_return with the individual’s spouse must be filed for the year for which the credit is claimed sec_32 sec_1_32-2 income_tax regs for purposes of sec_32 a taxpayer’s marital status is determined under sec_7703 sec_7703 provides in pertinent part sec_7703 certain married individuals living apart --for purposes of those provisions of this title which refer to this subsection if-- an individual who is married within the meaning of subsection a and who files a separate_return maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child within the meaning of sec_151 with respect to whom such individual is entitled to a deduction for the taxable_year under sec_151 or would be so entitled but for paragraph or of sec_152 such individual furnishes over one-half of the cost of maintaining such household during the taxable_year and during the last months of the taxable_year such individual’s spouse is not a member of such household such individual shall not be considered as married petitioner has made vague and inconsistent assertions as to when his wife left his household in he testified mr diaz i believe she left between june and july of yes the court has she ever returned mr diaz never mr diaz but she was not living with me during the whole period of because when i moved it was about six months that she was not even living with me she moved--she moved--she left the apartment with her mother that came from mexico and she decided to leave only in his answering brief does petitioner state categorically that his wife left in june asserting the commissioner makes emphasis in the date in which my wife left the country to which for me is not much of importance the assertion in petitioner’s brief however cannot be treated as evidence rule b the date on which petitioner’s wife left his household is not only important it is determinative if petitioner’s wife left in july rather than june he is not entitled to the earned_income_tax_credit see becker v commissioner tcmemo_1995_177 in the absence of reliable evidence that she left prior to date petitioner is not entitled to the earned_income_tax_credit under sec_32 it appears from the arguments in his briefs that petitioner may be confused by respondent’s concession that for purposes of head_of_household status petitioner may be treated as an unmarried person for purposes of sec_2 dealing with head_of_household status the taxpayer may be considered not married at the close of the year if at any time during the taxable_year his spouse is a nonresident_alien sec_2 the definition in that section however has not been extended to other situations where marital status is determined under sec_7703 formerly sec_143 see kravetz v commissioner tcmemo_1985_496 affd without published opinion d c cir date the specifically applicable statutory definition cannot be disregarded even though petitioner argues persuasively that he was disabled from filing a joint_return because of his wife’s inability to stay in the united_states legally or to obtain a social_security_number cf 69_tc_848 in order to reflect respondent’s concessions decision will be entered under rule
